Title: General Orders, 20 June 1781
From: Washington, George
To: 


                        

                            Head Quarters New Windsor Wednesday June 20th 1781
                            Parole
                            Countersigns
                        
                        The Regimental Surgeons are to have all their Sick that are not able to move with the Troops removed to the
                            Hospital at Robinson’s house except the Small Pox patients who are to be removed to the small pox Hospital in the rear of
                            the New Hampshire huts, in removing the latter particular care should be taken that they have no communication with the
                            rest of the Army.
                        Two men from the Massachusetts line, one from Connecticut and one from the Hampshire lines, such as are least
                            fit for Field duty (recruits in preference) to be sent to Doctor Craick for the purpose of assisting the flying hospital
                            when these lines move.
                    